Matter of State of New York v Cleophus H. (2016 NY Slip Op 03747)





Matter of State of New York v Cleophus H.


2016 NY Slip Op 03747


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-02708
 (Index No. 16772/12)

[*1]In the Matter of State of New York, respondent,
vCleophus H. (Anonymous), appellant.


Mental Hygiene Legal Service, Mineola, NY (Michael D. Neville, Timothy M. Riselvato, and Dennis B. Feld of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Anisha S. Dasgupta and Judith N. Vale of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law article 10 for the civil management of Cleophus H., an alleged sex offender requiring civil management, Cleophus H. appeals from an order of the Supreme Court, Kings County (D'Emic, J.), dated March 12, 2015, which, upon a finding, made after a nonjury trial (Ozzi, J.), that he suffers from a mental abnormality as defined in Mental Hygiene Law § 10.03(i), and upon a determination (Mullen, J.), made after a dispositional hearing pursuant to Mental Hygiene Law § 10.07(f), that he is currently a dangerous sex offender requiring civil confinement, in effect, granted the petition and directed that he be committed to a secure treatment facility until such time as he no longer requires confinement.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the evidence at trial was legally sufficient to support the Supreme Court's finding that he suffered from a "mental abnormality" as defined in Mental Hygiene Law § 10.03(i) (see Matter of State of New York v Shannon S., 20 NY3d 99; Matter of State of New York v Clarence D., 82 AD3d 776), and the verdict was not against the weight of the evidence (see Matter of State of New York v Dennis K., 120 AD3d 694, 695, lv granted 24 NY3d 911).
Moreover, clear and convincing evidence supports the Supreme Court's finding that the State established that the appellant suffers from "a mental abnormality involving such a strong predisposition to commit sex offenses, and such an inability to control behavior, that [he] is likely to be a danger to others and to commit sex offenses if not confined to a secure treatment facility" and, therefore, is a "dangerous sex offender requiring confinement" (Mental Hygiene Law § 10.07[f]; see Matter of State of New York v Abdul A., 123 AD3d 1047, 1049; Matter of State of New York v Robert F., 101 AD3d 1133,1137; Matter of State of New York v Anonymous, 82 AD3d 1250; Matter of State of New York v Steven L., 66 AD3d 788, 789).
LEVENTHAL, J.P., HALL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court